Title: To John Adams from Elbridge Gerry, 8 July 1799
From: Gerry, Elbridge
To: Adams, John



Dear Sir
Cambridge 8th July 1799

In your letter of december 15th, referring to General Marshall’s journal, You are pleased to observe, “that my seperate, & secret conferences with Talleyrand, & my advocating a stipulation for a loan, to be paid after the war, will do no good to me or to the public,” & that “Pinckney & Martial will attest to the correctness of this journal, & will be beleived.”
My conferences with Mr. Talleyrand were on the 28th of october, & 17th of december 1797, & on the 4, 6th & 7th of Feby, & 1st of march 1798: these were all my conferences with him, previously to the receipt of his last letter to the envoys. Beside these, there were several attempts of Mr. Talleyrand, which failed. On the 30th of decr, when he dined with me, he proposed the 5th of January for an interveiw: I called on him, & he was with the directory. He afterwards appointed the 20th, I attended, & he was then with the directory. Again, he proposed the 24th, I went, waited some time, & finding him much engaged, left the office without seeing him. The 2d of feby. was then mentioned, I called, and he was not at his office. On the 3d, he sent his secretary to me, we agreed on the 4th, & then met.
If my conferences are complained of, because they were seperate, the other envoys were the cause thereof. In the dispatches of all the envoys, of the 8th of Novr 1797, it is stated, “that General Pinckney, & General Martial expressed their opinions, that not being acquainted with Mr. Talleyrand, they could not with propriety call on him; but that according to the custom of France, he might expect this of Mr. Gerry, from a previous acquaintance in America. This Mr. Gerry reluctantly complied with &c.” Again, on the 30th of December, when Mr. Talleyrand as before stated expressed a wish to see me on the 5th of January, “in order to make some communication,” I noted the particulars & soon after imparted them to my colleagues, informing them, “that the conference, proposed by Mr. Talleyrand, was a measure which I could not accede to, unless sanctioned by them; that if they conceived no injury could result from it, & that it may give the envoys some information which might be useful, I would meet the minister, otherwise, I must decline it, let the consequences be what they may to myself; since good intentions are not all that is expected of negotiators, who are often calumniated, for measures truly meritorious.” These were my words to the other envoys, & they sanctioned the meeting—Every attempt to meet the minister, between the 5th of January, & the 2d of Feby having failed, I wrote a line to General Pinckney, informing him, that it was again proposed, I should call on Mr. Talleyrand on that day, & that I wished to confer with him & General Martial on the subject. He answered by letter marked A, of the same date. We all met, & I desired the other envoys to express their opinions on the subject, because if they tho’t it best I would excuse myself immediately: or, if not, I wished to know how to conduct in case of new propositions. We all agreed, that I ought to go, & were decisive against a loan. On my return that day from the Bureau, without seeing the minister, I met him near General Pinckney’s hotel, whose footman attending me, and knowing Mr. Talleyrand, stopped my coachman, and informed me, that the minister, had just passed on his way to the Bureau. But wishing not to see him, I ordered my coachman to stop at General Pinckney’s and informed him, that “I had escaped an interveiw, than which, nothing could be more disagreable to me.”
On the 1st of march, the last of the days of the conferences mentioned, the secretary of Mr. Talleyrand calling on me said, that the minister wished to see me. I waited on him, & he stated, that Mr. Rutledge had delivered him a letter from the American ministers of the 27th of February, requesting an interveiw, & that he had appointed the 2d of march for that purpose, but that he would confer with me on the subject, if I preferred it, then. I answered no, I preferred a conference in company with my colleagues, I wished however as we were together, he would think of a proposition, which I then made Vizt. “that he should give us his ideas of the general principles of a treaty, such as France desired, & I would propose to my colleagues, that we should return him a counter project. But he declined it instantly, saying, it would give the directory unnecessary trouble: that if the proposition of a loan was adjusted, every thing else would be accomodated without difficulty; & thus we parted—Every thing that passed at these interveiws, except those of the 4th, 6th, & 7th of February, relative to my treating seperately, was immediately communicated to the other envoys: & the October & December conferences were published.—It must be evident then, that if any blame results from my conferences, because they were separate, it attaches to my colleagues.
With respect to the conferences which were secret, they were the inevitable consequences of those which were seperate.
On the 4th of February, when Mr. Talleyrand informed me, that he had something of vast importance to communicate to me, it was impossible for me to divine what it was, or whether it respected the United States; their government, the envoys generally, or myself in particular. The first reflections which occurred to me, were, that either the impediments to our being accredited, would be communicated, & knowing them, the envoys would be able to remove them: or, that this was an artifice of the minister, to obtain from me the refusal of his proposition of secrecy, & then to charge me, with having defeated the negotiation. In either veiw of the subject, it was necessary to consent to secrecy. The principal secretary of the minister’s bureau, had on the 30th of December, when they both dined with me, declared that he thot it would be impossible to reconcile the directory to Genl. Pinckney, that it would be acting the part of a good citizen for him to remove the obstruction by quitting France, which he could justify to his government, & that then General Martial & myself may carry on the negotiation. I told him instantly, this was impossible, & he, shrugging, dropped the subject. All which was the next day communicated to the other Envoys, & I did not expect ever to hear such another proposition.
The proposition of secrecy did not relate meerly to my colleagues, as has been represented by Mr. Pickering, it was general: & they were immediately informed, that proposals of an extraordinary nature had been secretely made to me, that I should communicate them, when at liberty to do it, & that in the interim, they may be quite easy, for that I had rejected them. But on the supposition, there had been on foot, a stratagem, for causing, by false information, an arrest of all or any of the Envoys; or which was not impossible, that they were in danger of being massacred; or that such an attempt on their government was contemplated; or that by a deep artifice, it was intended to encrease the animosities of the two republics against each other, & to produce a declaration of war; what could be said in justification of a minister who had refused confidential information for defeating such measures? and if none of them had existed, it might have been said they did exist & that I refused amicable means for counteracting them—numerous other circumstances might have rendered unwarrantable, a refusal of information, merely, because it was confidential. Indeed, I beleive, no minister ever did, or ever would refuse it under such circumstances; for no injury did, or could possibly result from the secrecy of my conference, & advantages might have been taken of a refusal, to throw the blame of a War on the American Government. It must be evident, therefore, that if any imputation results from the secrecy of the conference, it also rests on the other Envoys, who gave rise to them.
Since your return, sir, you have informed me, if I recollect rightly, that General Martial, in his journal has stated, that I advocated a loan generally. But I cannot think he meant this, as there was not the least pretext for such an assertion. It would be such a flagrant violation of truth, so directly contrary to all the documents of the embassy, & to my well known conduct in France, as induces me to suppose he never intended to make such an impression, it would indeed be repugnant to his own conviction, and to common sense; for he knew, that in regard to the war between France & G. Britain, I consider’d the United States in so many respects, as being embarked with the latter; that I conceived the overthrow of her government, as involving that of our own; that I was ardently desirous of preserving peace, on just & honorable terms, with all the belligerent powers, & with none more so than with G. Britain; & that I was always of opinion, a loan to France during the war, would immediately involve us in one with G. Britain. I shall only therefore consider, what is quoted from you letter “that my advocating a stipulation for a loan to be paid after the war, will do no good to me or the publick” & that Pickney & Martial will attest to the correctness of this journal & will be beleived.” I know very well, that when parties run high, as they lately have in the U. States, each is disposed to beleive it’s own advocates, & this often in opposition to conviction itself. But every candid man, I think, will beleive the facts I shall state, confirmed as they are by my general conduct: & opposed, as they will be, to the gloss & color, of art, & sophistry.
On the 25th of February Mr. Talleyrand, by his secretary, desired I would consult the other envoys, & inform him, whether we would consent to a loan after the war? This he said had never been before proposed, or, on the part of the U. States objected to; & if we would meet Mr. Talleyrand on this ground, he would propose it to the directory; but could not say, what their opinion would be on the subject. I informed him, that the measure had never to my knowledge occurred to any of us; that I could not say what would be the result, but that in compliance with Mr. Talleyrand’s request, I would communicate it to the other Envoys. This I did on the evening of the 25th, & in a long conversation, General Pinckney and General Martial expressed their opinions to this effect:
That it was not certain, the proposition if approved by us would be acceptable to the directory, as they knew nothing of the matter.
That the proposition, if made by us, would be a surrender of our independence.
That we had no powers, & that such a loan would not be acceptable to our government, or ratified by it.
That, if adopted, it would produce a civil war.
That it would, in effect, be a loan for the war, because on the faith of its stipulation, money would be borrowed, & applyed to the war.
That the object of that government, was not to form a treaty, but only to amuse us, till the event of the expedition to England could be known.
And That they were averse from any more informal negotiations.
They were therefore for rejecting the proposition mentioned.
In regard to the first point, I was of opinion, that any measure, if wise & salutary, which should be adopted by us & rejected by the directory, would place them in the wrong: but that if a measure, of an opposite nature, should be rejected by us, no disadvantage could arise, from it’s being also disagreable to the directory: moreover, that there could be no doubt, the proposition was from Mr. Talleyrand, as it came thro his confidential secretary, the only person admitted in some of my secret conferences with the minister: and that the probability was, Mr. Talleyrand would not have ventured to make the proposition, unless he had consulted the directory: therefore that the certainty or uncertainty of the directory’s conduct on the occasion, ought not to affect our decision.
The second objection, relative to the surrender of our independence, being involved in our making such a proposition, appeared to me novel. The proposition had been made by Mr. Talleyrand, as a ground of accommodation, & he considered it as an act of reciprocity, for the loan made to us by France, in our revolutionary war. I conceived therefore, that if we had power, it was a meer question of policy, whether we should accede, or not accede to the loan, which determined in either way, would not be a surrender of our independence, or in any degree effect it. That even the offer by us of such a loan, which was not proposed, would not so much wear the aspect of an involuntary act, as our consenting to one, if proposed by the directory; but that the mode was of little consequence, & I presumed would be so considered by the directory. That I was as much averse from every kind of loan, as either of my colleagues; but that having to deal with a government, which regarded power, more than principle, the question was, which of two evils was the least, a loan when peace should be established, or the hazard of a war? That if our Government had given us powers to make such a loan, they had decided this point; otherwise the dicision rested with them. That in the latter case, I was for stating the matter to our Government, & for giving it an opportunity to grant or refuse the power: & I offered immediately to return to America, if the other Envoys would remain at Paris, and to propose, if the power in question should be granted, that another person should be sent in my stead, or that they should finish the treaty.
In regard to the third point, that we had no powers, & that such a loan would not be ratified by our Government; my opinion was, that our powers were ambiguous. The Envoys were particularly instructed in regard to the claims of our citizens “not to stipulate that they should be assumed by the U. States, as a loan to the French Government”: & also “That no aid be stipulated in favour of France, during the present war.” But as there was not a word in the instructions, respecting a loan after the war, it was not manifest, from them, either that the Government would object to or sanction such a loan, if adopted by the envoys as a necessary measure of accommodation, and altho the last mentioned instruction, “that no aid be stipulated during the War,” might by some be viewed in the light of a negative pregnant, and be supposed to imply that such an aid might be stipulated after the war, it nevertheless appeared probable to me, that had our Government contemplated a loan after the war, mention would have been made of it. I regretted my not having been able to see the President & receive information on this head, & several others; & conceived that our powers & instructions ought to be well examined. That if it should appear we had power to make such a loan, we had no reason to doubt if adopted by us of its ratification by our Government; & that, if we had not power, we ought not to assume it. In a subsequent conference, General Pinckney enquired of me, whether, if I was negotiating, I would agree to a loan after the war, & I answered no, I would not without further instructions.
In regard to the 4th point, a civil war, my opinion was, that if a loan, to take place with peace, should be proposed to us, & our rejection of it should bring on a war with France, it would tend more to produce a civil war in the U. States, than the consent of our Government to such a loan. It appeared to me, that our citizens having claims for 20, or 30 millions of dollars, would, in the event of a war, lose the prospect of recovering them, & impute the loss to the refusal of an act of reciprocity, as the proposed loan was called. They & the citizens in general might suppose, that our Government could not have lost much, if any thing, by lending France after the war, 5, 6, or even 10 millions of dollars; that if notwithstanding the immense resources of France, there was any risque from such a loan, they would calculate it, & consider the loss of a million or two of dollars in this way, as trifling, compared with the incalculable evils resulting from a war. Amongst these there would probably class, the loss of 20 or 30 millions of dollars due to our citizens, an additional public debt of 2, 3, or 400 millions of dollars, a ruined commerce, violent political parties, & injuries not to be repaired in half a century. Indeed all that was said, in regard to this, on either side, was but conjecture. With respect to the 5th point, that a loan to take place with the peace, would in effect be a loan for the war, I observed that in case of such a proposition, even if our powers should be deemed adequate, & the measure elegible, I could never consent to it, unless expressed in such terms, as to preclude the possibility of negotiating the loan, during the war. That it should contain an express condition to be null & void, should it hereafter appear that such use had been made of the stipulation before the peace & that on these terms, I would never consent to such a loan, unless it became part of a treaty, in which all our just claims should be established, as well as other matters relative to the negotiation.
In regard to the 6th point, I conceived, that whatever our sentiments were, we ought not to conduct on the principle, that the French government was insincere in its proposals for peace, because this would preclude all negotiation, & we never could agree on any terms. That the French Government could have no object in amusing us, during her expedition against G. Britain; for the U. States, if immediately at war with France, could not assist G. Britain, so as to affect, in the minutest degree, the expedition against it. And if revenge was her object, she might pursue it against the United States, after the issue of her expedition against the British was known; as a peace or conquest would probably be the result; unless a new coalition should be formed against France that if the United States, in case of a war, contemplated a defensive or anyother treaty with G. Britain, this should be formed before the commencement of the war, for after it, the motive on the part of G.B. would be diminished: That should they form a treaty to their wishes, with the British government, necessity or the plea of it, may produce a seperate peace, as in the case of the late coalition, & we ought therefore to calculate our defence, on our own resources. That of these, the government was the best judge, as well as of the policy of accelerating or retarding the war. And that if the directory meant to amuse us, we ought so to conduct, as to make their intentions manifest.
With respect to informal negotiations, I stated my aversion from them. That they had been to me a source of vexation & trouble. That this was a proposition directly from the minister, by his confidential Secretary, which I was desired to communicate to them, seeing they had not met Mr. Talleyrand themselves, & that in my doing this, I had discharged my duty. On the 26th Mr. Talleyrands private secretary called, & said the minister entertained hopes that we should meet on the ground of a loan after the war, & enquired, whether I had conferred with my colleagues on the subject & what was the result? I answered yes, & it did not appear to us, that our powers were adequate. He was struck with the information, changed color, & said, “then I fear the matter is at an end.” In the evening I communicated this to my colleagues, & we agreed to send in a letter to the minister requesting a conference. General Pinckney then desired to know, whether, when we had seen Mr. Talleyrand, I would sign the letter, requiring our passports. I answered, that I could better determine this after the interveiw, that we were sent to make peace, and I was determined not to quit the object, whilst there were hopes of accomplishing it. That the proposition of a loan, after the war was a new one, and this interveiw would probably inform us of the nature of it. General Martial wished to know, if the minister should state a proposition of the kind mentioned, what answer we were to give him, & said, he & General Pinckney were decidedly for an answer, that we had no powers. I told him, I chose to consider the powers thoroughly, before I gave this answer. That we might say to the minister, this being a new proposition, should be considered by us, & that he should soon receive our answer. General Martial said, that he & General Pinckney, forming a majority had a right to determine the question. I replyed, that if they were desirous of giving the answer they proposed, immediately, I would not object to the measure; provided, they would take on themselves the responsibility of their decision: but that it was a matter of such moment, & our powers on this head were so equivocal, that I would not risk a war, which might turn on this answer, without a further veiw of the subject. Gen. Martial then stated a supposition, that Mr. Talleyrand should not mention a loan after the war, but for the war, I answered, that this point was inalterably decided, we had agreed not to listen to it, & should inform him the measure was impracticable. He then stated another difficulty, if a loan was proposed after the war, how could we ascertain, whether it was intended to be used for raising money before the peace, seeing we could not make this enquiry without compromitting ourselves, to accede to a loan after the war, if not so to be used. I answered I did not wish to compromit him, or myself, either, that we might draw from Mr. Talleyrand, an explanation, if requisite, of his proposition in various ways, one of which might be by saying we understood it, to be a loan not to be used in any way, directly or indirectly, before the peace: & I further observed, that there did not appear to be much difficulty in ascertaining his object, without compromitting ourselves in the least. We then drafted the letter to Mr. Talleyrand for a conference, & parted.
That letter was followed by two conferences, between the Envoys & minister, & a suspension by us all, of our letter demanding passports: it being stated at the conclusion of the last conference, which formed a part of our dispatches, “that two of us would return immediately to receive the instructions of our Government, if that would be agreable to the directory; if it was not, we would wait some time in expectation of receiving instructions.”
And here, it may be necessary to remark, that on the evening preceeding the 22d of Feby when General Marshal & myself had agreed to visit Madam Villette, at her country seat, he informed me, that the letter to Mr. Talleyrand, demanding our passports, was ready, & proposed that we should sign it, & leave it with General Pinckney. I answered, that this was an unexpected proposition, that he knew we had engaged to go the next day to Villette, 30 or 40 miles distant, that on delivery of that letter to Mr. Talleyrand, our passports would probably be sent to us, with an order to depart immediately, that my baggage was unpacked, & my bills were unpaid, that a day or two, at least would be requisite for these matters, but that I would send an apology to Madam Villette, would prepare immediately to leave the city, & would then sign the letter. This he declined, & preferred a postponement of the signature ‘till our return. Soon after this, the proposition of a loan was made, to take place at the peace.
It may be proper, further to remark, that the Envoys, after their first conference with Mr. Talleyrand of the 2d of March, met, & the question being, what answer we should make to him on the 6th, the time proposed for our second meeting of him, I made this proposition, which was agreed to, delivered by General Pinckney in my words, & published with our dispatches: Vizt. “That we had considered with the most serious attention, the conversation we had had the honor of holding with him, a few days  past; that the proposition he had suggested Appeared to us to be substantially the same with those which had been made, by Mr. X, & Mr. Y, & also to Mr. Gerry with an intention that they should be communicated to his colleagues—That we considered it, as a proposition, that the United States should furnish aid to France, to be used during the present war, that altho it was unusual to declare instructions, yet we would declare to him, that in addition to its being a measure amounting to a declaration of war against Great Britain, we were expressly forbidden by our instructions, to take such a step.”
From the facts it must be evident.
That I was uniformly, & decidedly against a loan during the war, for these amongst other reasons, that it was expressly against our instructions, & would amount to a declaration of war against G. Britain.
That it was impossible for me to have advocated a loan after the war; because our powers being ambiguous, I did not conceive we were authorized to make it. For this reason, the ambiguity of our powers I was against an affirmative or negative answer to the proposition for a loan, or a declaration that we had, or had not powers: if to be avoided. That my object was, to refer the question of the loan after the war to our Government for decision, & by the mode of doing this, to prevent a war: or if it should take place, to deprive the directory of any pretext, of it’s being more disposed, than the Envoys, to a reconciliation.
That I was ready to sign the letter for demanding our passports, when it was first proposed, or on condition of my being indulged a short time, a day or two only to prepare for departing from France, but that when the proposition was renewed, in the midst of our debates relative to a loan after the war, I was for postponing that letter, untill we had finished the matter then before us. & that finally we all agreed to postpone the demand of our passports, in expectation of receiving instructions—This I presume will expose some unfair insinuations, said to have been made, in regard to my not signing the letter for passports.
It will be observed, that I was particularly attentive in France, to measures for preventing national divisions, or an increase of them. Unanimity I considered, as a rock of salvation, because if by diplomatic artifices, a quarter or third of our citizens could be rendered dissatisfied with the administration, it would so distract & weaken our public councils, & operations, as to render us an easy prey to enemies; against whom, our wonted unanimity could always oppose an effectual barrier.
Having lately received from Mr. Pickering, a statement of my account, & thinking it, in several instance, unjust, I shall submit it, with some remarks thereon, to your consideration, in a few days.
I have the honor to remain Dear sir, / with every sentiment of respectful attachment, / your most obedient & most huml. / sert.
E Gerry